DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
 
Status of Claims
Pending: 
1-7, 9-20
Withdrawn: 
19-20
Rejected:
1-7, 9-18
Amended: 
1-4, 10, 19
New: 
NONE
Independent:
1, 10, 19


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2016/0047021) in view of Shishido (2019/0127825).
Nakamura teaches an aluminum alloy comprising (in wt %):

Cl. 1, 10
Nakamura ex. 14, Table 1
Nakamura broad
Shishido
Si
0.8-1.5
1.0
0.4-1.5

Mg
0.5-0.9
0.5
0.3-1.0

Cu
0.5-1.0
0.7
≤1.0

Fe
0.1-0.5
0.18
≤0.5

Ti
≤0.1
-
≤0.3

Mn
<0.2
-
≤0.5
0.05-0.3*
V
0.06-0.5
-
≤1.0
0.02-0.1*
Zr
≤0.5
-
≤0.3
0.04-0.1*
Cr
≤0.5
-
≤0.3
0.04-0.3*
impurities
≤0.15
-
≤1.0





*=at least one

Table 1: Nakamura vs. Instant claims
see Nakamura at [0034-0044], which broadly overlaps the alloying ranges of Si, Mg, Cu, Fe, Ti, Mn, V, Zr, Cr, and impurities of instant claims 1 and 10. Nakamura at Table 1 teaches ranges of Si, Mg, Cu, Fe that fall within the claimed ranges (but not the amended V range). Concerning the V range of amended claims 1, 3, and 10, Nakamura at [0044] teaches V can be present as an 
Because of the overlapping in alloying ranges, it is held that Nakamura together with Sishido has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).


Concerning claim 9, though Nakamura does not specify the degree of “excess Si”, because Nakamura teaches overlapping alloying ranges, then substantially the same degree of “excess Si” is held to be present for the alloy of Nakamura, as for the instant invention.
Concerning claim 10, Nakamura at examples teaches said Al-Mg-Si alloy is in the form of a product.
Concerning claims 14 and 15, Nakamura teaches AlMnFeSi phases are formed [0038], which meets the instant Fe-constituent limitations.
Concerning claims 11-13, 16-18, Nakamura is silent as to the rotated cube texture (cl. 11), density of dispersoids (cl. 12, 13), average size of Fe-constituents (cl. 16), YS in a T6 temper (cl. 17), or uniform elongation and minimum bend angle when in a T4 temper (cl. 18).  However, Nakamura teaches a substantially identical process of working and heat treating the aluminum alloys of the prior art as done in the present invention, including semi-continuous casting, homogenizing 500-580°C, hot rolling at a start temperature 400-550°C (which includes pre-heating or cooling to said hot rolling start temperature of 400-550°C), cold rolling, solution heating at ≥500°C, and heating (preaging) at ≥70°C; see Nakamura at Fig. 2 and the second embodiment of the invention at para. [0076], etc.). In particular, the examiner points out that homogenizing at 500-580°C followed by hot rolling at a start temperature of 400-550°C taught by Nakamura overlaps the dual homogenization described in the instant specification at [0068-0071] (wherein preheating or cooling to a hot rolling temperature of 400-550°C meets the second homogenization step). Because Nakamura and Shishido teach an overlapping Al-Mg-Si 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Claims 1-7, 9, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwellinger (US 5,766,546).
Schwellinger teaches an aluminum alloy comprising (in wt %):

Cl. 1, 10
cl. 2
cl. 3
Schwellinger
Si
0.8-1.5
0.9-1.4
1.0-1.3
0.3-1.6
Mg
0.5-0.9
0.6-0.9
0.6-0.8
0.3-1.3
Cu
0.5-1.0
0.6-0.9
0.7-0.9
-0.9
Fe
0.1-0.5
0.1-0.35
0.1-0.25
-0.5
Ti
≤0.1
0.01-0.09
0.01-0.05
-
Mn
<0.2
-0.19
-0.15
-0.5
V
0.06-0.5
0.06-0.3
0.06-0.3
0.05-0.3
Zr
≤0.5
-0.3
-0.2
-0.3
Cr
≤0.5
-0.3
-0.2
-0.3
impurities
≤0.15


-






Table 2: Schwellinger vs. Instant claims

Because of the overlapping in alloying ranges, it is held that Schwellinger has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 9, though Schwellinger does not specify the degree of “excess Si”, because Schwellinger teaches overlapping alloying ranges, then substantially the same degree of “excess Si” is held to be present for the alloy of Nakamura, as for the instant invention.
Concerning claim 17, Schwellinger teaches a YS of 294 MPa, which rounds to 300 MPa for 1 significant digit (wherein claim 17’s YS of “300” has 1 significant digit), and therefore meets the claimed minimum.

Response to Amendment
In the response filed on 11/1/21 applicant amended claims 1-4, 10, and 19, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The examiner agrees that JP’478 does not teach or suggest the amended V range.
Applicant’s arguments that the instant invention is allowable because the prior art of Nakamura does teach or suggest the amended narrow range of V, together with the claimed improvement in bendability has not been found persuasive. As set forth supra, it would have 
When the Examiner has established a prima facie obviousness, the burden then shifts to the applicant to rebut. In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal may take the form of “a comparison of test data showing that the claimed compositions possess unexpectedly improved properties… that the prior art does not have, that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes, or any other argument... that is pertinent.” Id. at 692-93; USPQ2d 1901. Applicant has not clearly shown specific unexpected results with respect to the prior art of record or criticality of the instant claimed range (wherein said results must be fully commensurate in scope with the instantly claimed ranges, etc. see MPEP 716.02 d).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        




/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        01/06/2022